                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    LEE                                                                CIVIL ACTION

    VERSUS                                                             CASE NO. 16-16072

    DENOUX, ET AL.                                                     SECTION: “G” (1)


                                            ORDER

           Pending before the Court are Defendants Chase Denoux, Devin Dominic, Mark Monson,

and Shane Rivolo’s (collectively, “Defendants”) “Motion to Dismiss Plaintiff’s Complaint

Pursuant to F.R.C.P. 12(c) or, alternatively, for Summary Judgment Pursuant to F.R.C.P. 56,”1 and

pro se Plaintiff Jacob Daniel Lee’s (“Plaintiff”) “Motion to Continue Hearing on Motion to

Dismiss or Alternatively for Summary Judgment.”2 Plaintiff filed a complaint pursuant to 42

U.S.C. § 1983 alleging that Defendants, who are Jefferson Parish Sheriff’s Office Deputies,

violated his Fourth, Fifth, Eighth, and Fourteenth Amendment rights and various unidentified state

laws.3 Defendants filed a Motion to Dismiss, which the Court granted in part and denied in part,

also granting Plaintiff leave to amend the complaint to “allege any other potential claim that

Plaintiff may have against Defendants.”4 Since then, Plaintiff twice amended the complaint to add

new allegations.5 In response, Defendants filed the instant motion to dismiss.6 The Court denies as

moot Plaintiff’s motion to continue hearing on Defendant’s motion to dismiss. Nonetheless, the


1
    Rec. Doc. 41.
2
    Rec. Doc. 47.
3
    Rec. Doc. 1 at 1.
4
    Rec. Doc. 18 at 11.
5
    Rec. Docs. 21, 26.
6
    Rec. Doc. 41.

                                                1
Court has considered Plaintiff’s untimely opposition to Defendant’s motion to dismiss.

Considering Defendant’s motion to dismiss, the memorandum in support and opposition, and the

record, the Court grants Defendant’s motion to dismiss.

                                                     I. Background

            According to Defendants, on November 5, 2015, Plaintiff was “briefly apprehended” as a

suspect in narcotics, firearm, and burglary activity.7 Defendants state that Plaintiff violently

resisted arrest and struck Deputy Denoux in the face before escaping from Defendants.8 In the

complaint, Plaintiff avers that during this encounter, Defendant Deputy Denoux and Defendant

Deputy Dominic first attempted to ram Plaintiff with their vehicle.9 Plaintiff alleges that one of the

deputies then attacked Plaintiff, while Plaintiff’s hands were allegedly bound behind his back.10

Plaintiff states that he then ran away “in fear for his life.”11 According to Plaintiff, a 1986 Nissan

Maxima parked near this event was illegally seized.12 Plaintiff asserts that the car was seized at

2:00 AM on November 5, 2015, but the warrant for its search and seizure was executed at 5:46

AM on November 5, 2015.13

            Defendants state that on November 6, 2015, Plaintiff was apprehended by Gretna Police

Officers.14 According to Defendants, Plaintiff was then arrested for illegal possession of LSD,


7
 Rec. Doc. 16-3 at 1. Although Plaintiff states that this encounter occurred on November 4, 2015, Plaintiff also
asserts that the encounter took place around midnight. Rec. Doc. 1 at 1.
8
    Rec. Doc. 16-3 at 1.
9
    Rec. Doc. 1 at 1. Plaintiff alleges that the deputies did not identify themselves.
10
     Id.
11
     Id.
12
     Id. at 2.
13
     Id.
14
     Rec. Doc. 16-3 at 2.

                                                              2
marijuana, and oxycodone; illegal possession of a firearm; battery on a police officer; resisting

arrest by force or violence; possession of a firearm while in possession of narcotics; and possession

of stolen goods with a value of more than $1,500.15 In the complaint, Plaintiff asserts that on

November 6, 2015, he was wrongfully arrested and remained incarcerated for 76 days.16 Moreover,

Plaintiff states that a bill of information was filed 67 days after Plaintiff was arrested.17 According

to Plaintiff, he was arrested after Defendant Detective Rivolo signed an affidavit for an arrest

warrant and Defendant Sergeant Monson signed an application for his arrest.18 Defendants state

that “[o]n May 22, 2017, Plaintiff pled guilty to an amended charge of misdemeanor resisting arrest

in violation of La. R.S. 14:108 and was sentenced to three months in Parish Prison with credit for

time served.”19

            On November 3, 2016, Plaintiff filed a complaint pursuant to 42 U.S.C. § 1983 alleging

that Defendants violated his Fourth, Fifth, Eighth, and Fourteenth Amendment rights and various

unidentified state laws during an arrest.20 On February 6, 2018, Defendants filed a motion to

dismiss.21 Plaintiff did not file an opposition.

            Mindful of Plaintiff’s pro se status and construing the complaint liberally, the Court found

that Plaintiff raised a false arrest claim, an excessive force claim, and an illegal search and seizure

claim, all analyzed under the Fourth Amendment.22 The Court found that Plaintiff’s false arrest


15
     Id.
16
     Rec. Doc. 1 at 3.
17
     Id. at 3.
18
     Id. at 2–3.
19
     Rec. Doc. 16-3 at 2.
20
     Rec. Doc. 1 at 1.
21
     Rec. Doc. 16.


                                                     3
and excessive force claims were barred by the Heck doctrine as they attacked the validity of the

underlying conviction.23 However, the Court ordered supplemental briefing on the illegal seizure

issue to address qualified immunity as raised by Defendants.24 The Court also stated that Plaintiff

may be attempting to assert a claim under Section 1983 that his Fourteenth Amendment due

process rights have been violated, as Plaintiff states that “a Bill of Information was filed 67 days

after being arrested.”25 Despite this statement, the Court found that Plaintiff had not named any

party responsible for this delay as a defendant.26 Thus, in consideration of Plaintiff’s pro se status,

the Court granted Plaintiff leave to amend the complaint to “address the deficiencies noted by the

Court if possible and to allege any other potential claim Plaintiff may have against Defendants.”27

            On June 13, 2018, Plaintiff filed an amended complaint.28 In the amended complaint,

Plaintiff alleges that his arrest was improper because he “did not commit any of the crimes that

[he] was accused of during this entire investigation.”29 Further, Plaintiff alleges that Defendants

lied in their police report that the search warrant and arrest warrant in this case were based on false

representations from Defendants.30 Plaintiff alleges that Defendants “collude[d]” against him to

fabricate charges without probable cause and that evidence of illegal drugs found in the course of



22
     Rec. Doc. 18 at 11.
23
     Id. at 10.
24
     Id. at 11.
25
     Id. (citing Rec. Doc. 1).
26
     Id.
27
     Id.
28
     Rec. Doc. 21.
29
     Id. at 2–3.
30
     Id. at 1–5.


                                                  4
the investigation was falsely attributed to him.31 Plaintiff alleges that he only plead guilty to the

crimes so that he could “move past” the criminal case.32

               In regards to the search and seizure of the vehicle at issue in this case, Plaintiff alleges that

Detective Rivolo lied about Plaintiff’s cooperation to obtain the search warrant.33 Plaintiff also

makes allegations that Jefferson Parish Sheriff’s Office (“JPSO”) and the district attorney violated

his Eighth Amendment rights by charging him with a “trumped up” felony, which lead to

“excessive bail” and “bond rigging.”34 Plaintiff alleges that he sat in jail for 67 days before the

charges against him were dropped.35 Finally, Plaintiff alleges additional rights violations occurred

while incarcerated.36

               On July 12, 2018, Plaintiff filed a second amended complaint.37 In the second amended

complaint, Plaintiff repeats allegations that police officers and prison officials violated his rights

while incarcerated and repeats allegations that he was falsely arrested in this case.38 First, Plaintiff

lays out the timeline of his arrest and the alleged rights violations that followed. Plaintiff alleges

that immediately following his arrest, he was brought without a shirt or shoes to JPSO headquarters

for questioning.39 Plaintiff alleges that he was then brought to Jefferson Parish Correctional Center



31
     Id. at 6–7.
32
     Id. at 9.
33
     Id. at 8.
34
     Id.
35
     Id. at 9.
36
     Id. at 10–11.
37
     Rec. Doc. 26.
38
     See id.
39
     Id. at 1.


                                                          5
(“JPCC”) and confined to a “concrete room,” alone while other prisoners cycled through during

the course of the night.40 Plaintiff alleges that during the first 24 hours of his detainment, he was

not provided with bandages to treat the wounds incurred during the arrest.41 Plaintiff then states

that after approximately 44 hours of detainment, he was moved to a cell with a bed, but was later

moved to a solitary “detox tank” for 8 hours due to the activities of a cellmate.42 Plaintiff states

that he was not charged with a crime until approximately 72 hours after he was arrested and was

not given access to a phone to make calls until the third day of incarceration.43 Plaintiff alleges

that 96 hours after he was arrested, he was transferred to “medical.”44 Plaintiff alleges that

approximately 120 hours after he was arrested he was brought before a judge for the first time.45

Plaintiff alleges that approximately 139 hours after his initial imprisonment, he was moved to a

cell with his own bed, clothes, and toiletries.46 Plaintiff alleges that former Sheriff Newell

Normand is responsible for the conditions in JPCC.47

            Plaintiff also alleges that he remained in police custody for 67 days before he was arraigned

and a bill of information was filed, in violation of state law.48 Plaintiff then reasserts his allegations




40
     Id.
41
     Id. at 1–2.
42
     Id. at 2.
43
     Id. at 2–3.
44
     Id. at 3.
45
     Id.
46
     Id.
47
     Id. at 4.
48
     Id. Plaintiff alleges that this violated LA.C.Cr.P. 24 article 701(b).


                                                               6
from the original complaint regarding the conduct of officers during his arrest, specifically

bringing allegations of false arrest and excessive force.49

            On December 12, 2018, Defendants filed the instant motion to dismiss.50 On December 31,

2018, Plaintiff filed a motion to continue hearing on the motion to dismiss.51 On February 21,

2019, Plaintiff filed an opposition to the instant motion to dismiss.52 On June 6, 2019, Plaintiff

filed a motion for leave to file an amended complaint, which is set for submission on July 3, 2019

before Magistrate Judge Van Meerveld.53

                                          II. Parties’ Arguments

       A. Defendants’ Arguments in Support of the Motion to Dismiss

            In the instant motion, Defendants assert that Plaintiff has failed to plead a cause of action

and is unable to satisfy his burden of proof as a matter of law regarding the claims reserved by the

Court after addressing the previous Motion to Dismiss.54 Specifically, Defendants argue that

Plaintiff has failed to allege or show that Defendants violated his Fourteenth Amendment right to

due process by filing a late bill of information or that Defendants violated Plaintiff’s Fourth

Amendment rights through the search and seizure of the vehicle at issue in this case.55 Further,




49
     Id. at 4–7.
50
     Rec. Doc. 41.
51
     Rec. Doc. 47.
52
     Rec. Doc. 49.
53
     Rec. Doc. 51.
54
     Rec. Doc. 41-2 at 1.
55
     Id.


                                                     7
Defendants argue that Plaintiff’s newly asserted claims arising out of the alleged conditions of his

confinement are barred and fail to state a claim.56

            Defendants argue that the Court addressed Plaintiff’s claims previously when it addressed

the first motion to dismiss.57 First, Defendants argue that the Court already stated that Plaintiff’s

claims for unlawful arrest and excessive force were barred.58 Second, Defendants argue that

Plaintiff’s additional pleadings do not further flesh out the issues for which the Court requested

additional briefing, specifically the search and seizure of his father’s vehicle and the potential due

process violations related to the timing of the bill of information.59

            Regarding the claim of a due process violation tied to the timing of the bill of information,

Defendants argue that the district attorney has charging authority and thus Plaintiff’s claim should

be properly brought against him and not Defendants who are police officers in this case.60 Further,

Defendants argue that Section 1983 is only a remedy for a violation of federal rights, and Plaintiff

has only plead a violation of a state speedy trial statute.61 Defendants also argue that Plaintiff fails

to plead any facts showing that the statute was violated, as the statute provides different time limits

based on different circumstances in each case, and Plaintiff has not detailed which circumstances




56
     Id.
57
     Id. at 2–3.
58
     Id.
59
     Id. at 4.
60
     Id. at 6.
61
     Id. at 7.


                                                     8
apply in this case.62 Finally, Defendants argue that even if the government failed to institute

charges in the time allotted, this alone would not amount to a due process violation.63

            Regarding the claim of a Fourth Amendment violation arising from the search and seizure

of the vehicle at issue in this case, Defendants argue that Plaintiff’s additional pleading does not

elaborate on the facts presented in the original complaint.64 Defendants argue that Plaintiff’s claim

fails because he was not the owner or operator of the vehicle; Plaintiff abandoned the automobile;

there existed a valid search warrant; probable cause for the search existed; and the search remained

valid after the exigent circumstances ceased to exist.65

            Regarding newly raised claims of constitutional violations of Plaintiff’s confinement,

Defendants argue that these claims are time barred.66 Additionally, Defendants argue that Plaintiff

has failed to allege that he was subjected to conditions posing a substantial risk of harm and to

which the Sheriff was deliberately indifferent.67

       B. Plaintiff’s Arguments in Opposition to the Motion to Dismiss

            The instant motion was filed on December 12, 2018 and set for submission on January 2,

2019.68 Pursuant to Local Rule 7.5, any opposition to a motion must be filed eight days before the

noticed submission date. Therefore, Plaintiff’s opposition was due on December 25, 2018.

However, Plaintiff did not file a timely opposition. Instead, prior to filing an opposition, Plaintiff



62
     Id. at 7–8.
63
     Id. at 8 (citing State v. Girard, 524 So.2d 940 (La. App. 4th Cir. 1988)).
64
     Id. at 9.
65
     Id. at 9–15.
66
     Id. at 16.
67
     Id. at 16–18.
68
     Rec. Doc. 41.

                                                              9
filed a “Motion to Continue Hearing on Motion to Dismiss or Alternatively for Summary

Judgment” to move the submission date for the motion to dismiss to February 27, 2019 and extend

the deadline for his response to February 19, 2019.69 Plaintiff eventually filed an opposition to the

motion to dismiss on February 21, 2019.70 The Court denies Plaintiff’s motion to continue as moot.

However, the Court has nonetheless considered Plaintiff’s opposition in ruling on Defendant’s

motion to dismiss. In the opposition, Plaintiff argues that his amended complaint describes

multiple instances where his constitutional rights were violated.71

            First, regarding the delay in the filing of the bill of information, Plaintiff argues that

Defendants violated his rights under Louisiana Code of Criminal Procedure article 701(B)(1)(a)

by failing to arraign him within 60 days of incarceration.72

            Second, regarding the search and seizure of the vehicle at issue, Plaintiff disputes that he

abandoned the vehicle and argues that evidence in the record shows that he was “utilizing, and in

possession of the [vehicle] at the time of the attack.”73 Plaintiff specifically points to the statements

of Defendant Deputy Denoux in his crime report and the affidavit for the search and seizure

warrant, and the affidavit of Deputy Monson in support of the search and seizure warrant.74

Plaintiff alleges that these documents create a material dispute of fact that precludes summary

judgment, despite Defendants assertion of qualified immunity.75 Plaintiff also alleges the


69
     Rec. Doc. 47.
70
     Rec. Doc. 49.
71
     Id. at 1.
72
     Id.
73
     Id. at 2.
74
     Id.
75
     Id. at 2–3.


                                                    10
Defendants generally presented false information to obtain the search warrant at issue in this

case.76 Plaintiff also alleges that no probable cause existed for his arrest and no exigent

circumstances existed for Defendants to search the vehicle after the arrest.77

            Finally, regarding other claims for constitutional violations while incarcerated, Plaintiff

argues that these claims are not time-barred as they relate back to the original complaint.78

                                               III. Legal Standard

       A. Motion for Judgment on the Pleadings under Rule 12(c)

            A motion for judgment on the pleadings under Rule 12(c) is treated in the same manner as

a Rule 12(b)(6) motion to dismiss.79 “The central issue is whether in the light most favorable to

the plaintiff, the complaint states a valid claim for relief.”80 The “court accepts ‘all well-pleaded

facts as true, viewing them in the light most favorable to the plaintiff.’”81 To survive a Rule

12(b)(6) motion to dismiss, the plaintiff must plead “enough facts to state a claim to relief that is

plausible on its face.”82 “Factual allegations must be enough to raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are true (even if




76
     Id. at 3–4.
77
     Id. at 6.
78
     Id. at 5.
79
  In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (citing Great Plains Trus Co. v. Morgan
Stanley Dean Witter & Co., 313 F.3d 305, 312 (5th Cir. 2002)).
80
     Id. (internal quotations omitted).
81
 Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir.2004) (quoting Jones v.
Greninger, 188 F.3d 322, 324 (5th Cir. 1999)).
82
     Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).


                                                        11
doubtful in fact).”83

            If, on a motion under Rule 12(b)(6) or Rule 12(c), matters outside the pleadings are

presented to and not excluded by the court, the motion should be treated as one for summary

judgment under Rule 56 and all parties must be given an opportunity to present all the material

that is pertinent to the motion.84 Nevertheless, “[d]ocuments that a defendant attaches to a motion

to dismiss are considered part of the pleadings if they are referred to in the plaintiff's complaint

and are central to her claim.”85 Moreover, “it is clearly proper in deciding a 12(b)(6) motion to

take judicial notice of matters of public record.”86 Here, the documents attached to the instant

motion, police and court records related to Plaintiff’s arrest and the warrant for the search and

seizure of the vehicle, are referenced by Plaintiff in the complaints and are central to Plaintiff’s

claims that the police falsified evidence.87 Thus, as Plaintiff does not rely on any summary

judgment style evidence, the Court will analyze whether to dismiss Plaintiff’s claims under Rule

12(c).

       B.       Applicable Law on Section 1983

            “To state a claim under § 1983, a plaintiff must show: (1) he or she was deprived of a

federal constitutional or statutory right or interest; (2) this deprivation occurred under the color of

state law; and (3) the defendant was either personally involved in this deprivation or committed

wrongful conduct that is causally connected to it.”88



83
     Id. at 1965 (internal quotations, citations, and footnote omitted).
84
     Fed. R. Civ. P. 12(d).
85
     Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).
86
     Norris v. Hearst Tr., 500 F.3d 454, 461 n.9 (5th Cir. 2007).
87
     See Rec. Docs. 41-4, 41-5.
88
     Thomas v. Pohlmann, 681 Fed.Appx. 401, 406 (5th Cir. 2017).

                                                              12
       C.          Legal Standard for Qualified Immunity

            The doctrine of qualified immunity protects government officials “from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.”89 Qualified immunity is an “immunity

from suit rather than a mere defense to liability.”90 Once a defendant invokes the defense of

qualified immunity, the plaintiff carries the burden of demonstrating its inapplicability.91

            In Saucier v. Katz, the Supreme Court set forth a two-part framework for analyzing whether

a defendant was entitled to qualified immunity.92 Part one asks the following question: “Taken in

the light most favorable to the party asserting the injury, do the facts alleged show the officer’s

conduct violated a constitutional right?”93 Part two inquires whether the allegedly violated right is

“clearly established” in that “it would be clear to a reasonable officer that his conduct was unlawful

in the situation he confronted.”94 The Court does not have to address these two questions

sequentially; it can proceed with either inquiry first.95

                                                       IV. Analysis

            The Court previously addressed some of the issues raised in the instant motion when it

addressed Defendants previous motion to dismiss.96 In addressing the previous motion to dismiss,


89
     Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
90
     Pearson v. Callahan, 555 U.S. 223, 237 (2009).
91
     Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 194 (5th Cir. 2009).
92
     533 U.S. 194 (2001).
93
     Id. at 201.
94
     Id. at 202.
95
  See Pearson, 555 U.S. at 236 (“On reconsidering the procedure required in Saucier, we conclude that, while the
sequence set forth there is often appropriate, it should no longer be regarded as mandatory.”); see also Cutler v.
Stephen F. Austin State Univ., 767 F.3d 462, 469 (5th Cir. 2014).
96
     See Rec. Doc. 18.

                                                            13
and construing the original complaint liberally, the Court found that Plaintiff raised a false arrest

claim, an excessive force claim, and an illegal search and seizure claim, all analyzed under the

Fourth Amendment.97 The Court found that Plaintiff’s false arrest and excessive force claims were

barred by the Heck doctrine as the claims attacked the validity of the underlying conviction.98

However, the Court ordered supplemental briefing on the illegal seizure claim and the qualified

immunity defense raised by Defendants.99 The Court also stated that Plaintiff may be attempting

to assert a claim under Section 1983 that his Fourteenth Amendment due process rights have been

violated, as Plaintiff states that “a Bill of Information was filed 67 days after being arrested.”100

Despite this statement, the Court found that Plaintiff had not named any party responsible for this

delay as a defendant.101 Thus, in consideration of Plaintiff’s pro se status, the Court granted

Plaintiff leave to amend the complaint to “address the deficiencies noted by the Court if possible

and to allege any other potential claim Plaintiff may have against Defendants.”102

            In the instant motion, Defendants assert that Plaintiff has failed to plead a cause of action

and is unable to satisfy his burden of proof as a matter of law regarding the claims reserved by the

Court after addressing the previous Motion to Dismiss.103 Specifically, Defendants argue that

Plaintiff has failed to allege or show that Defendants violated his Fourteenth Amendment right to

due process by filing a late bill of information or that Defendants violated Plaintiff’s Fourth


97
     Id. at 11.
98
     Id. at 10.
99
     Id. at 11.
100
      Id. (citing Rec. Doc. 1).
101
      Id.
102
      Id.
103
      Rec. Doc. 41-2 at 1.


                                                     14
Amendment rights through the search and seizure of the vehicle at issue in this case.104 Further,

Defendants argue that Plaintiff’s newly asserted claims arising out of the alleged conditions of his

confinement are barred and fail to state a claim.105 Plaintiff argues generally that the amended

complaints describe multiple instances where his constitutional rights were violated.106 The Court

will address each claim individually.

       A.          Plaintiff’s Fourth Amendment Claims for Unlawful Arrest and Excessive Force

            In the amended complaints, Plaintiff reasserts claims for unlawful arrest and excessive

force.107 The Court has already addressed Plaintiff’s Fourth Amendment claims for unlawful arrest

and excessive force in its order addressing Defendants previous motion to dismiss.108 The Court

found that these were barred by the Heck doctrine as they attacked the validity of the underlying

conviction.109 Therefore, Plaintiff cannot properly raise those claims in the amended complaint.

       B.          Plaintiff’s Fourth Amendment Illegal Search and Seizure Claim

            In the Court’s order addressing the previous motion to dismiss, it stated:

            Plaintiff also asserts a claim for illegal seizure of his vehicle. Defendants do not
            address this claim in the instant motion. However, Defendants raise the defense of
            qualified immunity. As a result, the Court will order supplemental briefing on
            Plaintiff’s claim for illegal seizure of his vehicle and the potential application of
            qualified immunity to Plaintiff’s claim.110




104
      Id.
105
      Id.
106
      Rec. Doc. 49 at 1.
107
      See Rec. Docs. 41, 49.
108
      See Rec. Doc. 18.
109
      Id. at 10.
110
      Id. at 12.


                                                     15
            In the instant motion, Defendants argue that Plaintiff’s additional pleading does not

elaborate on the facts presented in the original complaint pertaining to the seizure of the vehicle at

issue in this case.111 Defendants argue that Plaintiff’s claim fails because he was not the owner or

operator of the vehicle; Plaintiff abandoned the automobile; there existed a valid search warrant;

probable cause for the search existed; and the search remained valid after the exigent circumstances

ceased to exist.112 Plaintiff denies these allegations and states that evidence presented by

Defendants in support of the search warrant was falsified.113 Plaintiff does not provide further

briefing on the issue of qualified immunity.

            Once a defendant invokes the defense of qualified immunity, the plaintiff carries the burden

of demonstrating its inapplicability.114 The Supreme Court has set forth a two-part framework for

analyzing whether a defendant was entitled to qualified immunity.115 First, the Court asks “[t]aken

in the light most favorable to the party asserting the injury, do the facts alleged show the officer’s

conduct violated a constitutional right?”116 Second, the Court asks whether the allegedly violated

right is “clearly established” in that “it would be clear to a reasonable officer that his conduct was

unlawful in the situation he confronted.”117




111
      Rec. Doc. 41 at 9.
112
      Id. at 9–15.
113
      Rec. Doc. 49.
114
      Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 194 (5th Cir. 2009).
115
      Saucier, 533 U.S. at 201–202.
116
      Id. at 201.
117
      Id. at 202.


                                                            16
            In the original complaint, Plaintiff alleges that “the 1986 Nissan Maxima parked at 4824

Wabash Street was illegally seized.”118 In the first amended complaint, Plaintiff alleges that

Defendants fabricated fraudulent evidence against him and ultimately fabricated a fraudulent

search warrant for the vehicle at issue.119 Plaintiff specifically states that:

            Fraudulent information that was written into Agent Denoux’s finalized crime
            report…was copied from a false search warrant containing no “PAGE OF PAGE”
            filing system or a proper date and time stamp (Denoux’s search warrant for the
            1986 Nissan Maxima: Exhibit D). This information was fraudulent and a blatant lie
            due to a biased opinion towards me, Jacob Lee. The Defendants were professionally
            embarrassed. Being that the information is knowingly fraudulent, I claim, with
            proof that the search warrant is intentionally fraudulent and illegal.120

            Plaintiff also alleges that:

            Defendant Rivolo lied under oath on a search warrant [] for the jeep to sway the
            Commissioner’s opinion in his favor. Rivolo told judge that I was not cooperative
            with Detective Dowling when I in fact was fully cooperative and truthful. I believe
            Rivolo would not have obtained a search warrant for my jeep had he not lied about
            me being uncooperative.121

            Based on these allegations, Plaintiff has not met his burden of showing that Defendants’

conduct violated a constitutional right. To start, it is unclear that Plaintiff is even referring to the

search warrant or vehicle at issue in this case. The seized vehicle was a 1986 Nissan Maxima, not

a “jeep” as referred to by Plaintiff in the most relevant portion of the amended complaint.122

Additionally, Plaintiff claims that Defendant Rivolo lied about his cooperation with Defendant




118
      Rec. Doc. 1 at 2.
119
      See Rec. Doc. 21 at 4.
120
      Id. at 4–5.
121
      Id. at 7–8.
122
      See id. at 4–8.


                                                    17
Dowling in order to obtain the search warrant.123 However, the affidavit in the record was signed

by Detective Denoux and does not mention Defendant Dowling.124

            Even interpreted generously, Plaintiff’s only specific allegation regarding the search and

seizure of the vehicle is that Defendants lied about his “cooperation,” presumably during the course

of his arrest.125 An officer is only “liable for swearing to false information in an affidavit in support

of a search warrant, provided that: (1) the affiant knew the information was false or [acted with]

reckless disregard for the truth; and (2) the warrant would not establish probable cause without the

false information.”126 Regardless of whether Plaintiff was cooperating with Defendants’

investigation, probable cause existed for the issuance of the search warrant for the vehicle. In the

affidavit in support of the search warrant, Defendant Denoux attests that a confidential informant

told officers that Jacob Borel, an alias of Plaintiff in this matter, regularly participates in burglarieis

of vehicles in Jefferson Parish and was in possession of and selling illegal firearms.127 Defendant

Denoux also attested that the confidential informant told officers that Jacob Borel was utilizing a

Blue Nissan Maxima, matching the description of the vehicle at issue in this case.128 Regardless

of Plaintiff’s conduct when approached by officers, probable cause existed for the search warrant

based on the information obtained from the confidential informant in this case. Therefore, even

interpreted generously, Plaintiff fails to properly allege a Fourth Amendment illegal search and

seizure claim and the Court will dismiss this claim.


123
      Id. at 7–8.
124
      See Rec. Doc. 41-4 at 3
125
      Rec. Doc. 21 at 4–8.
126
      Hart v. O’Brien, 127 F.3d 424, 442 (5th Cir. 1997) (citing Franks, 438 U.S. at 171, 98 S.Ct. 2674 (1978)).
127
      Rec. Doc. 41-4 at 2.
128
      Id.

                                                           18
       C.           Plaintiff’s Fourteenth Amendment Due Process Claim and Other Claims

            In the Court’s order addressing the previous motion to dismiss, it stated:

            However, Plaintiff may also be attempting to assert a claim under Section 1983 that
            his Fourteenth Amendment due process rights have been violated, as Plaintiff states
            that “a Bill of Information was filed 67 days after being arrested.”129 Despite this
            statement, Plaintiff has not named any party responsible for this delay as a
            defendant. In consideration of Plaintiff’s pro se status, the Court grants Plaintiff
            leave to amend his compliant to address the deficiencies noted by the Court if
            possible and to allege any other potential claim Plaintiff may have against
            Defendants.130

            In the instant motion to dismiss, Defendants argue that Plaintiff’s claim for a due process

violation tied to the timing of the filing of the Bill of Information should be dismissed because the

district attorney has charging authority and thus Plaintiff’s claim should be properly brought

against him and not Defendants named in this case, who are police officers.131 Defendants also

argue that Plaintiff’s claim is precluded because Plaintiff has not plead a violation of a federal right

as required to bring a Section 1983 claim, and the alleged violation, even if true, would not alone

amount to a due process violation.132 Finally, Defendants argue that Plaintiff fails to plead facts

demonstrating that the state statute at issue was actually violated, as the statute provides different

time limits based on different circumstances in each case.133

            Plaintiff has not properly pled a claim related to a due process violation against the

Defendants at issue in this case. Defendants are police officers involved in the investigation and




129
      Rec. Doc. 1.
130
      Rec. Doc. 18 at 11.
131
      Rec. Doc. 41 at 6.
132
      Id. at 7–8.
133
      Id. at 7–8.


                                                    19
arrest of Plaintiff in this case.134 Louisiana Code of Criminal Procedure Article 61 states that “the

district attorney has entire charge and control of every criminal prosecution instituted or pending

in his district, and determines whom, when, and how he shall prosecute.” Therefore, Defendant

police officers named in this case are not liable for any alleged errors in the filing of the Bill of

Information. As the Court has already given Plaintiff an opportunity to amend his complaint to

name a party responsible, and Plaintiff has not done so, the Court will grant Defendants’ motion

to dismiss as to Plaintiff’s potential claim for a due process violation related to the filing of the

Bill of Information.

            Plaintiff also raises new allegations in the amended complaints related to various

constitutional violations while he was incarcerated.135 Plaintiff specifically states that “Sheriff

Newell Normand is responsible for the conditions of the Jefferson Parish Correctional Facility.”136

However, Sheriff Normand is not a Defendant in this case. Plaintiff fails to bring any allegations

against Defendants in this case related to his treatment while incarcerated. Therefore, the Court

will also dismiss any claims for violation of Plaintiff’s constitutional rights while incarcerated as

they pertain to these Defendants.

            Accordingly,




134
      See Rec. Doc. 1 at 1–3.
135
      Rec. Doc. 26 at 1–4.
136
      Id. at 4.

                                                 20
           IT IS HEREBY ORDERED that Plaintiff’s “Motion to Continue Hearing on Motion to

Dismiss or Alternatively for Summary Judgment” is DENIED AS MOOT.137

           IT IS FURTHER ORDERED that Defendants’ “Motion to Dismiss Plaintiff’s Complaint

Pursuant to F.R.C.P. 12(c) or, alternatively, for Summary Judgment Pursuant to F.R.C.P. 56”138 is

GRANTED and all remaining claims against Defendants are DISMISSED WITH PREJUDICE.

                                         14thday of June, 2019.
           NEW ORLEANS, LOUISIANA, this ____



                                                    _________________________________
                                                    NANNETTE JOLIVETTE BROWN
                                                    CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




137
      Rec. Doc. 47.
138
      Rec. Doc. 41.


                                               21
